Citation Nr: 1211614	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-47 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right eye blindness due to an in-service head injury.  

2.  Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In the September 2010 rating decision, the RO reopened and denied the previously denied claim of service connection for right eye blindness due to an in-service head injury.  The Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen that previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened; and there is no prejudice to the Veteran's ability to present the case when the Board addresses the issue of whether the claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).  The Board has therefore listed the issue on the title page accordingly. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Service connection for an eye injury was denied in a November 2006 rating decision.  The Veteran was notified of this decision and of his appellate rights.  He did not appeal the decision.  

3.  The evidence received since the November 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for right eye blindness due to an in-service head injury.  

4.  Competent, credible and probative evidence of an in-service head injury or current residuals of a head injury is not of record.  


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that denied service connection for an eye injury is final.  38 U.S.C.A. § 7105(c) (West Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  New and material evidence has not been submitted since the November 2006 rating decision, and the claim of entitlement to service connection for right eye blindness due to an in-service head injury, is not reopened.  38 U.S.C.A. § 5108 (West Supp. 2011); 38 C.F.R. §§ 3.156(a) (2011).  

3.  Residuals of a head injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the April 2010 letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

VCAA notice must also include the bases for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 282 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance).  In the April 2010 letter, the Veteran was apprised of the basis for the denial in the prior decision and the information necessary to reopen the claim of entitlement to service connection for right eye blindness due to an in-service head injury.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claims are being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, private treatment records from February 1997 to September 2009, and VA outpatient treatment records dated December 2004 to October 2010.  The Board notes that pursuant to 38 C.F.R. § 3.159 (c)(4)(c)(iii) a medical examination will be provided in a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  In this instance, the Veteran was also provided a VA examination in connection with his claim to reopen the previously denied claim of service connection for right eye blindness due to an in-service head injury.  The VA examiner reviewed the claims file, noted his medical history, recorded pertinent examination findings, and provided diagnoses pertaining to the right eye.  While, as discussed fully below, the Board has found that new and material evidence has not been presented, the VA examination report is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA has not provided the Veteran with an examination in connection with his claim for service connection for residuals of a head injury.  The Board notes that there is no duty on the part of VA to provide any additional assistance such as requesting a medical examination or opinion, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service or a service-connected disorder and the currently claimed disorder.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that the Veteran has current residuals of a head injury, which are in any way related to his period of service.  Given these matters of record, there is no competent evidence that the aforementioned claimed disorder may be associated with the claimant's active military service.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  Id.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  

II.  Decision  
Applicable Rules and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2011).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. at 49.  


Analysis
Right Eye Blindness

Before addressing the merits of this case, the Board must first address whether the Veteran has presented a new claim to VA or whether the claim is one to reopen.  In this regard, it is noted that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected disorder and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's current claim for service connection for right eye blindness due to an in-service head injury is accompanied by VA outpatient treatment records diagnosing the Veteran with pseudophakia status post trabectomies, primary open angle glaucoma, and status post retinal detachment repair.  See the June 2010 VA examination report.  Despite the new diagnoses of record (pseudophakia status post trabectomies and status post retinal detachment repair), the Veteran continues to assert that his claimed disability is attributable to his active military service.  Since the current claim is not based on a different factual base than when the issue was last decided on the merits, new and material evidence is necessary to reopen the claim.  

At the time of the November 2006 rating decision, which denied service connection for an eye injury, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records from December 2004 to June 2006, private treatment records from February 1997 to August 1997, and the Veteran's June 2006 informal application for compensation benefits.  Service treatment records report that the Veteran was involved in an automobile accident in February 1951.  He received three sutures for a long, deep vertical laceration under his forehead.  One month later at a reenlistment examination, there were no significant abnormalities noted with the Veteran's eyes, and he demonstrated 20/20 vision in both eyes.  See the March 1951 report of medical examination.  Thereafter, at November 1960 and June 1961 annual and reenlistment examinations, the examining physicians noted defective vision, with the June 1961 physician specifically indicating that the defective vision was in the right eye.  A one inch traumatic scar over the right eye due to the 1951 car accident was listed as an identifying body mark on his August 1968 report of medical examination.  Clinical evaluation testing at the examination revealed normal eyes with distant vision being 20/20 for both eyes.  Upon discharge from service, clinical evaluation of the eyes were normal, distant vision was 20/20 for both eyes, and the examining physician reported no defects or diagnoses pertaining to the eye.  See the February 1970 report of medical examination at retirement.  Post service treatment records reflect a history of glaucoma with decreased vision in both eyes.  

In the November 2006 rating decision, the RO denied the claim because while the evidence showed a current diagnosis of an eye disability, namely glaucoma, there was no evidence showing that an in-service eye injury caused his current glaucoma and decreased vision in the right eye.  Thus, service connection for the eye injury claim was denied.  The Veteran was notified of the denial in a November 2006 letter, including his appeal rights, and he did not appeal the decision.  As such, the November 2006 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  

In his October 2010 notice of disagreement (NOD), the Veteran stated that his head injury from the February 1951 in-service car accident caused his right eye blindness.

Based upon the evidence of record, the Board finds that the Veteran has not presented evidence since the November 2006 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for right eye blindness due to an in-service head injury.  Since the November 2004 rating decision, the evidence received into the record includes VA outpatient treatment records from October 2007 to October 2010, private medical records dated August 2010, and results from a June 2010 VA eye examination.  Post service treatment records reflect a history of glaucoma and blindness in the right eye.  In a June 2010 VA outpatient treatment entry, the Veteran complained of blurred vision and reported losing his right eye vision due to a detached retina.  In June 2010, a VA examiner diagnosed the Veteran with psedudophakia status post trabectomies in both eyes, primary open angle glaucoma in both eyes, status post retinal detachment repair in the right eye, and no evidence of any diabetic retinopathy.  See the June 2010 VA examination report.  

While the evidence submitted in connection with his claim is new, in that it was not previously of record, it is not material as it does not show that the Veteran's current right eye disabilities, pseudophakia, primary open angle glaucoma, and status post retinal detachment repair, are due to the in-service car accident or his military service.  Furthermore, it is redundant of evidence already of record as it shows current right eye disabilities.  Additionally, while the Veteran's has contended that the 1951 in-service car accident caused his current right eye disabilities, this assertion is redundant of his assertions previously of record.  Thus, these assertions are not new and material.  The Court has held that evidence which is unfavorable to the Veteran's case may not "trigger a reopening" of the claim.  The Court has held that evidence which is unfavorable to the Veteran's case may not "trigger a reopening" of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  

For the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for right eye blindness due to an in-service head injury.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  

Residuals of a Head Injury

The Veteran contends that service connection is warranted for residuals of a head injury.  In an October 2010 NOD, the Veteran states that he incurred a head injury as a result of the 1951 in-service car accident.  

Review of the evidentiary record reveals there is no competent or probative evidence showing that the Veteran has been diagnosed with residuals of a head injury.  The Board acknowledges the Veteran's contention that he suffered a head injury in service but he has not provided any statement as to the specific residuals related to the claimed injury.  The post service treatment records contain no complaints, treatment, or a diagnosis related to the claimed head injury in service.  While the Veteran has essentially asserted that he incurred a head injury because of the 1951 in-service car accident, the assertion is not supported either by the  service treatment records or post service treatment records.  As previously mentioned, the service treatment note on the day of the February 1951 car accident only reflects treatment for a laceration below the forehead.  There is no mention or diagnosis of a head injury.  While there is evidence of treatment for dizziness in service, it was noted to be of unknown etiology and service connection has been granted for that disorder.  Service connection has also been granted for a scar as the residual of the laceration in service.  Thus, the Veteran's assertion that he suffered a head injury in service are not found to be credible or probative as that assertion is outweighed by the probative medical evidence of record which shows that he sustained a laceration but not a head injury at the time of the 1951 car accident and does not show evidence of current residuals of a head injury.  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  It is true that a claimant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the claimed residuals of a head injury require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  

Since there is no competent, probative or credible evidence of current disability related to the claimed residuals of a head injury, service connection for residuals of a head injury cannot be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim").  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of service connection for residuals of a head injury, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for right eye blindness due to an in-service head injury, is not reopened; the appeal is denied.  

Entitlement to service connection for residuals of a head injury is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


